DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        DARRICK WASHINGTON,
                              Appellant,

                                    v.

    E. CLAYTON YATES, ESQUIRE, YATES & MANCINI, LLC, and
                BLACK LAWYERS FOR JUSTICE,
                         Appellees.

                              No. 4D20-1745

                              [May 4, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Barbara W. Bronis, Judge; L.T. Case No. 562016CA001941.

   Richard L. Allen, Jr., and Sharon J. Henry of Mateer Harbert, P.A.,
Orlando, for appellant.

  Jaclyn Ann Behar and Sharita R. Young of BeharBehar, Sunrise, for
appellees E. Clayton Yates, Esquire, and Yates & Mancini, LLC.

PER CURIAM.

   Affirmed.

CONNER, C.J., and KUNTZ, J., concur.
FORST, J., concurs specially with opinion.

FORST, J., concurring specially.

    I join my colleagues in affirming the trial court’s order granting
Defendants E. Clayton Yates and his firm Yates & Mancini, LLC’s motion
for final summary judgment with respect to the legal malpractice lawsuit
filed by Appellant/Plaintiff Darrick Washington.

   In 2010, Washington led an Indian River County Sherriff’s Office deputy
on a high-speed chase through a residential neighborhood. When cornered
by the deputy, Washington drove his vehicle at a high rate of speed toward
the deputy. Perceiving a threat to his safety and others, the deputy fired
multiple shots at Washington’s vehicle, one of which struck Washington in
his upper torso. Washington was arrested and ultimately found guilty of
assault on a law enforcement officer, driving without a license, and high
speed and wanton fleeing.

   Following the trial and jury verdict, Washington retained Gregory L.
Lattimer, Malik Z. Shabazz, A. Julia Graves, and their respective law firms1
to represent him in a federal action against the deputy. Lattimer drafted
the complaint, which alleged that the deputy used excessive force against
Washington, in violation of 42 U.S.C. § 1983. Yates agreed to file the
complaint.

    Due to the negligence of his attorneys, Washington’s complaint was
filed a month after the four-year statute of limitations to file the federal
complaint passed. The defendants filed motions for summary judgment,
contending the federal complaint was time-barred. The federal district
court granted summary judgment, finding equitable tolling inapplicable
and the complaint untimely filed.

    After Washington’s federal case was closed, he filed a legal malpractice
complaint in state court against Lattimer, Shabazz, Graves, Yates, and
their respective law firms. In their answer to the legal malpractice
complaint, the lawyers who drafted, attempted to file, and ultimately (but
untimely) filed the complaint took the position that Washington’s federal
complaint would have been futile—even if it was timely filed—because the
deputy would have been entitled to qualified immunity. As such, they
claimed the untimely filing of the complaint was not the proximate cause
of Washington’s loss. In separate orders, the trial court granted Lattimer’s
and Yates’ motions for summary judgment, concluding “on the undisputed
facts, there is no likelihood that Washington would have succeeded in the
federal court lawsuit.”       Washington appealed both final summary
judgments. 2 In Washington v. Lattimer, 4D19-0552, Washington’s counsel
filed a notice of voluntary dismissal of his appeal.

   “A legal malpractice action has three elements: 1) the attorney’s
employment; 2) the attorney’s neglect of a reasonable duty; and 3) the
attorney’s negligence as the proximate cause of loss to the client.” Law
Office of David J. Stern, P.A. v. Sec. Nat’l Servicing Corp., 969 So. 2d 962,
966 (Fla. 2007). The three-pronged approach to legal malpractice suits

1 Lattimer and Shabazz were affiliated with the Washington, D.C. firm Black
Lawyers for Justice. The Law Offices of A. Julia Graves, P.A., was located in
Indian River County, Florida.
2 The claims against Graves, Shabazz, and law firms other than Yates & Mancini,

LLC, appear to have been dismissed and/or settled.

                                      2
has been a part of Florida common law since at least 1973, when the Third
District Court of Appeal adopted the “rule established in [Maryland
Casualty Co. v. Price, 231 F. 397 (4th Cir. 1916)],” “a landmark decision
concerning legal malpractice cases.” Weiner v. Moreno, 271 So. 2d 217,
219 (Fla. 3d DCA 1973) (noting “the substance of [the Price rule was
already] evident in various Florida cases”). Price determined that “suits
against attorneys for negligence are governed by the same principles as
apply in other negligent actions.” Price, 231 F. at 402.

   Here, in seeking summary judgment, both Yates and Lattimer focused
on the third element—the attorney’s negligence as the proximate cause of
loss to the client. They contended that Washington’s federal lawsuit would
have been futile, and thus the attorneys’ negligent failure to timely file the
lawsuit could not be the legal cause of Washington’s alleged loss.

    “The third element regarding the loss to the client is not satisfied unless
the plaintiff demonstrates that there is an amount of damages which the
client would have recovered but for the attorney’s negligence.” Tarleton v.
Arnstein & Lehr, 719 So. 2d 325, 328 (Fla. 4th DCA 1998) (quoting Sure
Snap Corp. v. Baena, 705 So. 2d 46, 49 (Fla. 3d DCA 1997)). “This
requirement has resulted in a legal malpractice action being referred to as
a ‘trial within a trial.’” Id. (quoting Silvestrone v. Edell, 701 So. 2d 90, 92
(Fla. 5th DCA 1997) (Sharp, J., dissenting)).

  Washington’s legal malpractice complaint contends Washington’s
mother was contacted in the spring of 2014 by Shabazz:

      Shabazz explained that he was a member of a group of
      attorneys called Black Lawyers for Justice that specialized in
      handling the kind of civil rights case that would need to be
      filed on behalf of Darrick. He explained that he and his
      attorneys were the best in the country and told [Washington’s
      mother] that she should hire him and his group to represent
      Darrick. [The mother] described this phone call as a “sales
      pitch.”

   To recap, lawyers from Washington, D.C. made a sales pitch to
Washington’s mother, drafted a complaint charging the deputy with
violating Washington’s civil rights, and attempted to file the complaint in
federal court. Less than three years later—primarily based on the same
record and allegations, but now faced with a legal malpractice lawsuit
resulting from negligence in filing Washington’s federal civil rights
complaint—Washington’s original legal team chose to renounce the very
legal arguments they had set forth in the federal complaint and had

                                      3
previously attempted to pursue. They thus contended the deputy would
have been entitled to qualified immunity and “there is no likelihood that
Washington would have succeeded [on the merits] in the federal court
lawsuit [they had drafted and endeavored to file].” It is as if “the speaker
had switched from one line to the other actually in mid-sentence, not only
without a pause, but without even breaking the syntax.” George Orwell,
Nineteen Eighty-Four 107 (Harcourt, Brace and Co. ed., 1949).

   Nonetheless, under the Price methodology of adjudicating legal
malpractice claims, the attorneys who drafted and attempted to file a
complaint seeking damages from the deputy for his shooting of
Washington were not legally estopped from later defending that shooting.
Whether they should be is not an issue before this court, but one worthy of
contemplation in another forum. Thus, notwithstanding the original legal
team’s negligence, those attorneys walked away from this matter with
minimal adverse consequences.

    Once the negligence of Washington’s original legal team was
established, the focus of the ensuing legal proceedings would have been
on the justification for the deputy’s shooting Washington. However, the
deputy would not be a party to these proceedings and the defense of his
actions would be in the hands of the attorneys who had drafted and
attempted to file a complaint challenging those actions. Again, whether
this is an efficient use of judicial resources and a “good look” for the legal
system is not an issue before this court. Only by virtue of the trial court
granting the defense’s motion for summary judgment was a “trial within a
trial” avoided.

    As to the merits of Washington’s appeal, as noted in the trial court’s
order, “[t]he facts are undisputed that Washington refused to stop his
vehicle; was driving recklessly at a high rate of speed attempting to flee
from the officer; and subsequently turned and drove his vehicle at a high
rate of speed toward the officer.” Under the circumstances, the trial court
here could conclude that “a reasonable officer would believe that this level
of force is necessary in the situation at hand.” Mercado v. City of Orlando,
407 F.3d 1152, 1157 (11th Cir. 2005) (quoting Lee v. Ferraro, 284 F.3d
1188, 1197 (11th Cir. 2002)). As such, applying the present legal
malpractice methodology, the untimely filing of the complaint was not “the
proximate cause” of Washington’s loss. I thus concur in affirming the trial
court’s order.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.

                                      4